         Case 3:16-cv-00523-JCS Document 194 Filed 12/10/18 Page 1 of 3



 1   Steve W. Berman (pro hac vice)
     Breanna Van Engelen (pro hac vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 3   Seattle, Washington 98101
     Telephone: (206) 623-7292
 4   Facsimile: (206) 623-0594
     steve@hbsslaw.com
 5   breannav@hbsslaw.com

 6   Shana E. Scarlett (217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 7   715 Hearst Avenue, Suite 202
     Berkeley, California 94710
 8   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 9   shanas@hbsslaw.com

10   Marc A. Goldich (pro hac vice)
     Noah Axler (pro hac vice)
11   AXLER GOLDICH, LLC
     1520 Locust Street, Suite 301
12   Philadelphia, PA 19102
     Telephone: (267) 534-7400
13   mgoldich@axgolaw.com
     naxler@axgolaw.com
14
     Attorneys for Plaintiffs and the
15   Proposed Class

16                                  UNITED STATES DISTRICT COURT

17                                NORTHERN DISTRICT OF CALIFORNIA

18                                      SAN FRANCISCO DIVISION

19   IN RE SEAGATE TECHNOLOGY LLC                      No. 3:16-cv-00523-JCS
     LITIGATION
20                                                     ADMINISTRATIVE MOTION TO FILE
                                                       UNDER SEAL
21

22

23

24

25

26

27

28


     010581-11 1072066 V1
          Case 3:16-cv-00523-JCS Document 194 Filed 12/10/18 Page 2 of 3



 1            Plaintiffs bring this administrative motion pursuant to Civil Local Rule 7-11 and 79-5, to file

 2   under seal portion of Plaintiffs’ Reply in Support of Renewed Motion for Class Certification

 3   (“Reply”) because it contains information designated by defendants as “Confidential,” or “ Highly

 4   Confidential – Attorneys’ Eyes Only” under the Stipulated Protective Order (“Protective Order”) in

 5   place in this action.1 The Protective Order in this action requires that information designated as

 6   confidential “qualify for protection under Federal Rule of Civil Procedure 26(c).”2 In turn, under

 7   Rule 26(c), a Court may require “that a trade secret or other confidential research, development, or

 8   commercial information not be revealed or be revealed only in a specified way.”3

 9            These cases involve the rights of thousands of consumers and businesses across the country –

10   people and entities that should have the ability to see the issues being litigated in this case. The

11   information contained in the Reply are exactly the type of information that should be available for

12   the public to review. Pursuant to the Protective Order and Civil Local Rule 79-5(d), the designating

13   party must now demonstrate that the designated information is sealable or must withdraw the

14   designation of confidentiality.

15   DATED: December 10, 2018                         HAGENS BERMAN SOBOL SHAPIRO LLP

16
                                                      By:    s/ Shana E. Scarlett
17                                                          SHANA E. SCARLETT
18                                                    715 Hearst Avenue, Suite 202
                                                      Berkeley, California 94710
19                                                    Telephone: (510) 725-3000
                                                      Facsimile: (510) 725-3001
20                                                    shanas@hbsslaw.com
21                                                    Steve W. Berman (pro hac vice)
                                                      Breanna Van Engelen (pro hac vice)
22                                                    1301 Second Avenue, Suite 2000
                                                      Seattle, Washington 98101
23                                                    Telephone: (206) 623-7292
                                                      Facsimile: (206) 623-0594
24                                                    steve@hbsslaw.com
                                                      breannav@hbsslaw.com
25

26
         1
              Stipulated Protective Order, July 8, 2016, ECF No. 61.
27       2
              Id., ¶ 2.4.
28       3
              Fed. R. Civ. P. 26(c)(1)(G).
     ADMIN. MOT. TO SEAL - No.: 3:16-cv-00523-JCS
                                                    -1-
     010581-11 1072066 V1
          Case 3:16-cv-00523-JCS Document 194 Filed 12/10/18 Page 3 of 3



 1                                                    Marc A. Goldich (pro hac vice)
                                                      Noah Axler (pro hac vice)
 2                                                    AXLER GOLDICH, LLC
                                                      1520 Locust Street, Suite 301
 3                                                    Philadelphia, PA 19102
                                                      Telephone: (267) 207-2920
 4                                                    mgoldich@axgolaw.com
                                                      naxler@axgolaw.com
 5
                                                      Attorneys for Plaintiffs and the Proposed Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ADMIN. MOT. TO SEAL - No.: 3:16-cv-00523-JCS
                                                    -2-
     010581-11 1072066 V1
